On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated in the court of appeals' entry filed December 5, 2017. "Whether a criminal defendant on PRC for a prior felony must be advised, during his plea hearing in a new felony case, of the trial court's ability under R.C. 2929.141 to terminate his existing PRC and to impose a consecutive prison sentence for the PRC violation."
The conflict cases are State v. Dotson, 8th Dist. Cuyahoga No. 101911, 2015-Ohio-2392, and State v. Hicks, 5th Dist. Delaware No. 09CA09090088, 2010-Ohio-2985.
Sua sponte, cause consolidated with 2017-1716, State v. Bishop and briefing in Nos. 2017-1715 and 2017-1716 consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. 16.02 through 16.04 and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 16.01 through 16.04.
It is ordered by the court that the clerk shall issue an order for the transmittal of the record from the court of appeals for Williams County.
DeGenaro, J., not participating.